Citation Nr: 1528735	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-39 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center, mailed to the Veteran in February 2010, which denied the claim on appeal. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the December 2009 VA examination report, the July 2010 Statement of the Case (SOC), the April 2015 brief from the Veteran's representative, and a number of English translations of Spanish documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks SMP based on the need for aid and attendance or by reason of being housebound. He underwent VA examination in December 2009. By his September 2010 Substantive Appeal, the Veteran asserted that his condition had worsened since his last VA examination. The AOJ, in a July 2011 letter, informed the Veteran that they had requested that the VA Medical Center (VAMC) in San Juan, Puerto Rico, schedule him for a VA examination and that the VAMC would notify him of the date, time, and location of the examination. 

Of record is an internal July 2011 VAMC document indicating that such examination was requested by the AOJ. The AOJ, in a November 2011 Supplemental Statement of the Case (SSOC), noted that the Veteran failed to report for his VA examination.  It is significant, however, that there is no:  (1) VAMC internal document indicating that the examination was indeed scheduled;  (2) letter from the VAMC to the Veteran notifying him of the date, time, and location of the examination; and (3) notice from the VAMC that the Veteran did not report to any scheduled VA examination associated with the claims file. Further, the Veteran's address at the top of the internal July 2011 VAMC document indicating that the examination was requested is different than the address used by the AOJ during the course of the appeal. There is no indication that the Veteran changed his address.  

Thus, it is unclear to the Board if the VA examination requested by the AOJ in July 2011 was scheduled and if so, whether the Veteran was properly informed of such. On remand, the AOJ should afford the Veteran a SMP aid and attendance/housebound examination.

The most recent VA treatment records associated with the claims file are dated in April 2011. On remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VAMC in San Juan, Puerto Rico, dated since April 2011. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records. 

2. Then, schedule the Veteran for a VA SMP aid and attendance/housebound examination. All indicated studies should be performed. 

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual. The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disabilities cannot be done without aid; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment. 

(b) The examiner should also opine as to whether it is at least as likely as not that the Veteran is permanently housebound by reason of disability or disabilities, whether he is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Any party responsible for scheduling the Veteran's VA examination should confirm that his correct address is used for any notification letters, and the claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3. Then, after ensuring any other necessary development has been completed, including translating into English any newly-submitted Spanish documents; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse, provide the Veteran and his representative with a SSOC and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








(Continued on the next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy                                                                                                                
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




